Broyles, C. J.
1. While summons of garnishment may issue from time to time before trial, without giving additional bond (Civil Code, § 5269), the plaintiff in a garnishment proceeding is not precluded from making, if he so desires, an additional affidavit and bond to obtain another summons of garnishment, where the answer of the garnishee to the first summons shows that he was indebted to the defendant in an amount less ' than that of the plaintiff’s claim.
2. Under the foregoing ruling and the facts of the instant ease, there was no substantial merit in the petition for certiorari (in which error was assigned upon the judgment of the appellate division of the municipal court of Atlanta,' affirming the judgment of the municipal court of Atlanta in overruling the petitioner’s motion for a new trial), and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

MacIntyre and Guerry, JJ., concur.